Citation Nr: 0716146	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  01-09 170	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with right lower 
extremity neuropathy and partial footdrop. 

2.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with left lower 
extremity neuropathy and partial footdrop.

3.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with neurogenic 
bladder, renal amyloid disease, hydronephrosis, bilateral 
renal cysts, and detrusor sphincter dysynergia.

4.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with hypothyroidism.

5.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with dermatological 
manifestations.

6.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with arteriosclerotic 
heart disease with congestive heart failure, cardiac 
amyloidosis, cardiomegaly, status post myocardial infarction, 
and angina.

7.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with right upper 
extremity neuropathy.

8.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with left upper 
extremity neuropathy.

9.  Entitlement to an earlier effective date for the grant of 
service connection for POEMS syndrome with right lower 
extremity peripheral vascular disease.

10.  Entitlement to an earlier effective date for the grant 
of service connection for POEMS syndrome with left lower 
extremity peripheral vascular disease.

11.  Entitlement to an earlier effective date for the grant 
of service connection for POEMS syndrome with right hip 
avascular necrosis.

12.  Entitlement to an earlier effective date for the grant 
of service connection for POEMS syndrome with left hip 
avascular necrosis.

13.  Entitlement to an earlier effective date for the grant 
of service connection for POEMS syndrome with 
gastroesophageal reflux disease due to intestinal 
amyloidosis. 

14.  Entitlement to an earlier effective date for the grant 
of service connection for POEMS syndrome with hypertension.

15.  Entitlement to an earlier effective date for the grant 
of service connection for loss of use of both legs due to 
POEMS syndrome with bilateral peripheral vascular disease, 
bilateral peripheral neuropathy with mild footdrop, and 
bilateral hip avascular necrosis.  

16.  Entitlement to an earlier effective date for the grant 
of service connection for thoracic and lumbar spine 
hemangiomas and thoracic spinal fracture residuals.

17.  Entitlement to an earlier effective date for the grant 
of service connection for adrenal cyst due to amyloidosis 
(claimed as sarcoidosis, cyst of left adrenal gland).

18.  Entitlement to an earlier effective date for the grant 
of service connection for splenic cyst due to amyloidosis and 
spleen enlargement history due to organomegaly.

19.  Entitlement to an earlier effective date for the grant 
of service connection for liver enlargement history due to 
organomegaly.

20.  Entitlement to an earlier effective date for the grant 
of service connection for hearing loss.

21.  Entitlement to a higher initial evaluation for POEMS 
syndrome with arteriosclerotic heart disease  with congestive 
heart failure, cardiac amyloidosis cardiomegaly, status post 
myocardial infarction, and angina, currently evaluated as 30 
percent disabling as of May 12, 1999.

22.  Entitlement to an earlier effective date for a higher 
level of special monthly compensation based on a combination 
of disabilities.

23.  Entitlement to an earlier effective date for the grant 
of special monthly compensation based on loss of use of both 
legs.

24.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

25.  Entitlement to service connection for residuals of 
gunshot wound to the back.

26.  Entitlement to service connection for residuals of 
gunshot wound to the left leg.

27.  Entitlement to an earlier effective date for the grant 
of service connection for  type II diabetes mellitus.

28.  Entitlement to an earlier effective date for the grant 
of service connection for gout.

29.  Entitlement to an earlier effective date for the grant 
of service connection for claw feet and hammertoes.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  He died during the course of his appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

In May 2007, the Board was notified of the appellant 
veteran's death.




CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant veteran died during the pendency 
of the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The appeal on the merits thus has become moot by virtue of 
the death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


